Citation Nr: 1827682	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-31 193	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a nonservice-connected pension prior to April 1, 2009. 

2.  Entitlement to a disability rating in excess of 70 percent from August 1, 2008, to June 16, 2014 for posttraumatic stress disorder (PTSD); mood disorder, not otherwise specified (NOS); major depressive disorder; an impulse disorder; and polysubstance abuse.  

3.  Entitlement to an effective date prior to August 1, 2008, for the grant of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to June 2003. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the RO in Pittsburgh, Pennsylvania.  A September 2008 rating decision granted service connection for PTSD, with a 10 percent disability rating (effective July 10, 2007).  An October 2008 rating decision denied service connection for, in part, depression and chemical dependency; and also denied entitlement to nonservice-connected pension benefits.  A September 2009 rating decision denied entitlement to a TDIU rating, observing that the original claim, VA Form 21-8940, was received on November 12, 2008.  

In February 2012 and May 2013 the Veteran testified at hearings before Decision Review Officers (DROs) at the RO and transcripts of those hearings are of record. 

An August 2012 rating decision found clear and unmistakable error (CUE) in having assigned July 10, 2007 as the effective date for service connection for PTSD and, so, assigned an effective date of July 10, 2008 but assigned a 10 percent rating from that date until a 30 percent rating was assigned from March 19, 2009, and a 70 percent rating effective March 26, 2012.  Further, the August 2012 rating granted a TDIU rating, effective March 26, 2012.  

A July 2014 rating decision granted a 100 percent disability rating for PTSD and mood disorder, not otherwise specified (NOS) effective June 17, 2014.  

In January 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ), by video conference.  A transcript of that hearing is of record. 

In an April 2015 decision the Board found that since April 1, 2009, the Veteran's countable income exceeded the maximum annual pension rate (MAPR); thus, the criteria for entitlement to nonservice-connected pension benefits had not been met since that time.  

At that time the Board remanded issues of service connection for an acquired psychiatric disorder, to include depression and substance abuse, and including as secondary to service-connected PTSD; an increased rating for PTSD; entitlement to nonservice-connected pension prior to April 1, 2009; and an effective date prior to March 26, 2012 for a TDIU rating.   

Thereafter, a December 2017 rating decision granted service connection for a major depressive disorder as secondary to service-connected PTSD.  It also granted service connection for an impulse disorder and for polysubstance abuse on the basis of having been aggravated during service, all effective June 12, 2008 (date of initial grant of service connection for PTSD).  Thus, the issue previously before the Board in 2015 of service connection for depression and substance abuse is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  That rating decision also granted a temporary total rating based on hospitalization under 38 C.F.R. § 4.29 for the service-connected psychiatric disabilities effective June 12, 2008, and a schedular rating of 70 percent was resumed effective August 1, 2008 which encompassed impairment from all the service-connected psychiatric disorders, i.e., including PTSD.  

Thus, as to the Veteran's service-connected psychiatric disabilities, this resulted in the Veteran having been assigned a temporary total rating of 100 percent, based on hospitalization under 38 C.F.R. § 4.29, from June 12, 2008 (effective date of grant of service connection) to August 1, 2008; a 70 percent schedular rating from August 1, 2008; and a 100 percent schedular rating from June 17, 2014.  Accordingly, the issue of entitlement to a higher schedular rating for service-connected psychiatric disability has been recharacterized as stated on the title page.  

The December 2017 rating decision also granted an earlier effective date for a TDIU rating and for Dependents' Educational Assistance (DEA), under 38 U.S.C. chapter 35, as of August 1, 2008 (the date the Veteran first met the schedular criteria for a TDIU rating).  Thus, the issue of an earlier effective date for a TDIU rating has also been recharacterized as stated on the title page.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Prior to April 1, 2009, the Veteran had an income that exceeded the applicable maximum nonservice-connected pension rate payable to a veteran without dependents.  

2.  From August 1, 2008, to June 16, 2014, the Veteran's service-connected psychiatric disabilities were manifested by less than total occupational and social impairment.  

3.  The Veteran was in receipt of a 100 percent temporary total rating based on VA hospitalization from June 12, 2008 until assigned a 70 percent rating for his only service-connected disability, i.e., psychiatric disability, when he first met the schedular criteria for a TDIU rating as of August 1, 2008; his claim for a TDIU rating, VA Form 21-8940, was received on November 12, 2008.  



CONCLUSIONS OF LAW

1.  The criteria for nonservice-connected pension prior to April 1, 2009 are not met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2017).  

2.   The criteria for a disability rating in excess of 70 percent from August 1, 2008, to June 16, 2014 for PTSD, depression, and substance abuse are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.102, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, DC 9411 (2017).  

3.  The criteria for an effective date prior to August 1, 2008, for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5100(a) and (b)(2) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.4009b)(2), 3.400(o)(1), 4.16(a), 4.29 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  With respect to the claim for nonservice-connected pension benefits prior to April 1, 2009, and the claim for an earlier effective date for a TDIU rating the facts are not in dispute.  The law as mandated by statute, and not the evidence, is dispositive of this claim; thus the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002), (citing Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed.Cir.2002)); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

As to the claim for a rating in excess of 70 percent from August 1, 2008, to June 16, 2014, this matter arose from the Veteran's disagreement with rating assigned upon the initial grant of service connection for psychiatric disability.  So the initial claim for service connection for psychiatric disability had been substantiated.  Thus, additional VCAA notice concerning the "downstream" element of disability rating assigned and the effective date is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the claim for an increased rating for the Veteran's service-connected psychiatric disorder, the Veteran's service treatment records (STRs) are on file.  Also of record are private and VA clinical records, including records of private and VA hospitalizations for psychiatric purposes.  He has been afforded multiple VA rating examinations for his service-connected psychiatric disability.  

Additionally, the Veteran testified at a February 2012 RO hearing before a Decision Review Officer (DRO) and at a May 2013 RO hearing before another DRO, and at a January 2015 videoconference before the undersigned VLJ.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016); and Bryant v. Shinseki, 23 Vet. App. 488 (2010) (duty to assist a hearings).  

All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the appeal is available but unobtained.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

Nonservice-Connected Pension Prior to April 1, 2009

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23. Thus, in order to receive pension, the specified wartime service, disability, and income requirements must all be met.  See 38 U.S.C.A. § 1521. 

Generally, in order to establish the wartime service requirement, a veteran must have served on active military duty during a period of war for 90 days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Along with other periods not here applicable, the laws and regulations recognize the period from August 2, 1990 to the present as a period of war (Persian Gulf War).  38 U.S.C.A. § 101(9), (11), (29); 38 C.F.R. § 3.2.  

The Veteran had verified active military service from April 2001 to June 2003. As such, the Board finds that the Veteran served on active duty for more than 90 days during a period officially recognized as a period of war.  

As noted in the 2015 Board decision, the Veteran will be considered to be permanently and totally disabled by virtue of his receipt of Social Security disability benefits (January 2010 SSA decision - with disability starting March 2008).  Regardless of whether the Veteran is permanently and totally disabled for pension purposes, his claim would still fail since his countable family income has exceeded the maximum rate possible.  

In regards to income, the Veteran's countable income cannot be in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23; 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21- 1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 

In 2015 the Board found that the Veteran's claim for pension benefits was received by VA on August 22, 2008.  Over the course of the appeal, the Veteran's MAPR would range from $11,181 (in effect at the date of the August 2008 claim), to $11,830 (in effect from December 1, 2008), to $12,256 (in effect from December 1, 2011), to $12,465 (in effect from December 1, 2012), to $12,652 (in effect from December 1, 2013). 

For the initial determination of eligibility for nonservice-connected pension, the claim must be considered for the 12-month annualization period beginning the month following the date of receipt of the claim, or September 2008.  See 38 C.F.R. § 3.31, 3.273.  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded. Countable income expressly includes gross salary or wages of the Veteran.  Social Security Administration (SSA) and VA benefits also constitute countable income, as they are not specifically excluded.  To the extent that the Veteran obtained welfare benefits, such income is specifically excluded from his countable income.  See 38 C.F.R. § 3.272.  

The Board found, in the 2015 decision and based on disability ratings then in effect, that a February 2011 VA Social Work Admission Evaluation, shows that the Veteran reported that he receives $650 per month for his SSA benefits.  This amount would likely have increased over the years for cost of living assessments.  However, over 12 months, the minimum amount received would likely amount to $7,800.  For the period from April 2009, the RO effectuated a 30 percent disability rating for PTSD, effective March 19, 2009.  (August 2012 rating decision).  Per an August 2012 VETSNET Compensation and Pension Award statement, as of April 1, 2009 the Veteran effectively received $376 in VA benefits.  Over 12 months, that would result in $4,512.  From April 2009, for the time the Veteran has had a 30 percent disability rating for PTSD, the Veteran's yearly SSA benefits ($7,800) plus his VA benefits as of April 2009 ($4,512) would result in $12,312.  Such an amount was in excess of the MAPRs of $11,181 (in effect at the date of the August 2008 claim), $11,830 (in effect from December 1, 2008), and even $12,256 (in effect from December 1, 2011). 

At the time of the 2015 Board decision, and the schedular ratings then in effect, it was noted that for the period from March 26, 2012, the RO had effectuated a 70 percent disability rating for his PTSD. (August 2012 rating decision).  Per the August 2012 VETSNET Compensation and Pension Award statement, from April 1, 2012, the Veteran has thus been in receipt of $2,769 per month for that disability.  Over 12 months, he would receive $33,228.  The yearly SSA benefits ($7,800) plus his VA benefits stating April 2012 ($33,228) would result in a yearly income of $41,028. 

As of April 2012, the Veteran's income of $41,028 would exceed the MAPRs of $12,256 (in effect from December 1, 2011), $12,465 (in effect from December 1, 2012), and $12,652 (in effect from December 1, 2013). 

The 2015 Board decision also noted that for the period prior to April 2009, the Board notes that the Veteran's presumed SSA income ($7,800), plus his VA benefits based on his initial 10 percent disability rating ($117/mo or 123/mo as of December 1, 2008, respectively equaling $1,404 or $1,476 over 12 months) would result in $9,204 or $9,276.  Such an amount is less than the MAPR of 11,181 (effective August 2008) or $11,830 (effective December 1, 2008).  

However, the Board observed in 2015 that the Veteran was appealing the rating for PTSD, and that matter was being remanded for further development.  Thus, the matter of entitlement to pension benefits for the period prior to April 1, 2009, was inextricably intertwined with the claim for an increased rating for PTSD and, thus, appellate adjudication of that matter was deferred.  

Subsequently, based on additional rating decisions, the Veteran has been in receipt of at least a 70 percent schedular rating for his service-connected psychiatric disorder or he has been in receipt of a 100 percent schedular rating or a TDIU rating since June 12, 2008.  In other words, at no time has he been in receipt of less than a 70 percent schedular rating. 

When a temporary total rating of 100 percent based on VA hospitalization under 38 C.F.R. § 4.29 was followed consecutively by a TDIU rating which was granted by the December 27, 2017 rating decision, the Veteran's countable income for pension purposes was in excess of the Maximum Annual Pension Rate (MAPR).  Thus, the income he received for his service connected psychiatric disabilities was greater than would be obtained by any non-service connected pension for the entirety of the Veteran's appeal period, including the period prior to April 1, 2009.  

As the preponderance of the evidence is against the claim for a nonservice-connected pension prior to April 1, 2009, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Entitlement to nonservice-connected pension, prior to April 1, 2009, is denied.  

A Rating in Excess of 70 percent from August 1, 2008, to June 16, 2014 for PTSD, Depression, and Substance Abuse

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate DCs which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable."  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).  

The RO has evaluated the Veteran's service-connected psychiatric disorder under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) and 9435 (persistent depressive disorder (dysthymia)).  

Under Code 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

"Suicidal ideation appears only in the 70% evaluation criteria [] [t]here are no analogues at the lower evaluation levels."  Also, "[b]oth passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision).  

Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  "[T]he presence of suicidal ideation alone [] may cause occupational and social impairment with deficiencies in most areas."  Bankhead, No. 15-2404, slip op. at 11.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Bankhead, slip op. at 12.  

"VA did not include in the criteria for a 70% evaluation the risk of actual self-harm.  In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100% evaluation as 'persistent danger of hurting self, a symptom VA deemed to be typically associated with total occupational and social impairment.  38 C.F.R. § 4.130."  However, VA adjudicators are not "absolutely prohibited from considering [] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70% evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100% evaluation.  Bankhead, slip op. at 12.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  The Board has also considered that the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   A GAF score of 61 to 70 indicates that the examinee has some mild symptoms; a GAF score of 51 to 60 indicates that the examinee has moderate symptoms; and a GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, it would not be until he had a GAF score between 31 and 40 that it would be expected to have some impairment in reality testing or communication, and not until GAF scores from 21 to 30 would he be expected to have behavior which was considerably influenced by delusions or hallucinations, or have serious impairment in communication or judgment.  However, he has never had GAF scores which even approximate such severity. 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Background

On VA psychiatric examination on September 10, 2008, the Veteran's claim file and electronic medical records were reviewed.  The Veteran's past personal and extensive medical history were recorded.  It was noted that his currently related history differed from that related at a June 13, 2008 evaluation by a VA psychologist when he reported a family history of depression and alcoholism.  Similarly, it was noted that his report of childhood and adolescence also directly contradicted information provided at the June 13, 2008 evaluation when it was noted that he had had problems with behavior and authority throughout his entire childhood and had been in multiple juvenile facilities, as well as alternative schools.  Thus, the current examiner stated that the Veteran had problems with his behavior, anger, and with authority figures from the time he was a child.  The previous reports clearly established a history of a conduct disorder, which was a requirement for the later diagnosis of a personality disorder.  

The Veteran's military service and experiences therein were reported.  In particular, the Veteran reported having developed problems after returning from combat in Afghanistan.  He reported that since service he had had a lot of problems, and was heavy into alcohol and drugs.  He had been chronically homeless.  He reported getting his Certified Nurses Assistant (CNA) license but had been fired from multiple jobs as a CNA because of a problem with other employees, including verbal and physical altercations.  He had moved to Florida to be with a girlfriend but even there, after 2 months, he was fired because he was having problems with the bosses, and was then fired from two later jobs with the last being in January 2008.  

The Veteran reported that he had never been married and was not currently in a romantic relationship.  He had been arrested twice for driving while intoxicated, and multiple other times for possession of drugs or drug paraphernalia, disorderly conduct, and assaults.  He was currently on probation.  The examiner observed that the Veteran had reported at the June 2008 evaluation that he had been arrested on three separate occasions for driving while intoxicated, rather than twice.  Similarly, while he reported having developed problems with alcohol and drugs after returning from combat, he had reported at the June 2008 evaluation that he began drinking alcohol and using marijuana at age 14, compared to the current report that he began using cocaine at age 20 after his return from Afghanistan.  The Veteran reported having first received psychiatric treatment in 2003 and in the following years he had taken psychotropic medication and undergone psychiatric hospitalizations.  Again, the current examiner noted a contradiction in the Veteran's history in that the hospital records indicate 3 previous psychiatric admissions to St. Francis, 2 of which were voluntary and 1 by involuntary commitment by his mother, and an admission at Geyser Clinic in 2008 and Cove Forge in 2007.  Also, the Veteran reported that he took all medications regularly, although previous records indicated sporadic compliance with both medication and appointments.  

Currently, the Veteran reported he did not know if his use of alcohol or drugs had helped or hurt him.  Since he had stopped using 6 months ago, his nightmares had been more frequent, vivid, and intense.  He related having intrusive thoughts and flashbacks.  He reported restlessness, sleeplessness, irritability, and hyper-alertness.  He related being hypervigilant, always being on guard for danger.  He stated that he did not handle stress well and got into a lot of fights.  He reported having gone, with a female friend, to a music arts festival two weeks ago.  

On mental status examination the Veteran was dressed casually and appropriately.  His clothing was relatively clean, but somewhat disheveled.  His grooming and hygiene appeared adequate.  His orientation was good and he fully understood the purpose of the evaluation.  He was generally alert and responsive in overall activity level, but somewhat tense and agitated.  He was cooperative and attentive in manner, but somewhat guarded and detached. His speech was normal in volume and tone and normal in rhythm and rate.  Speech content was generally relevant, coherent, and normally productive.  His mood appeared to be dysphoric and anxious with somewhat labile affect.  He reported that his mood was irritable and anxious.  His appetite was normal but he reported that his sleep pattern was erratic.  He had dreams or nightmares 3 to 4 times weekly.  He related often having suicidal ideation but not daily.  He had homicidal ideation.  No hallucinations or delusions were reported or elicited.  No dissociative symptoms were reported.  He reported some obsessive behaviors in the form of checking windows and doors frequently at his place of residence.  He related that he had been clean for 6 months, but prior to this he drank approximately a case of beer daily and used, up to 2 grams of cocaine on a daily basis.  He reported that he did not socialize and reported that the last time he went out was to a friend's funeral but otherwise he did not go out.  However, the examiner observed that the Veteran had previously reported that a couple of weeks ago he went to an arts festival with a female friend.  The Veteran reported having no significant activities other than watching TV.  While he reported that his mother helped with his finances, he had no history of financial mismanagement and appeared to be capable of managing his funds in his own best interest.  He stated that he did not attend to activities of daily living, such as washing, bathing, and grooming and taking care of personal hygiene on a daily basis, but rather showered about twice a week and neglected other areas of self-care.  

The examiner observed that the Veteran had been afforded a battery of psychological tests.  The results of each were reported.  However, in sum, these show that there was a recurrent and repetitive pattern of over-reporting, or fabrication, or exaggeration, and possibly malingering.  Overall, test scores were not considered to be an accurate reflection of his current symptomatology and suggested the possibility of malingering.  

The diagnoses were (1) alcohol dependence, in reported remission; (2) cocaine dependence, in reported remission; (3) PTSD, mild, chronic; and an antisocial personality disorder.  The Veteran's Global Assessment of Functioning (GAF) score was 70, indicating some mild difficulty in social and occupational functioning secondary to PTSD; and the GAF total equaled 55, moderate symptoms or moderate difficulty in social and occupational functioning due to antisocial personality disorder, unrelated to service and alcohol and cocaine dependence unrelated to military service.  

The examiner concluded stating that the Veteran was a rather poor and erratic historian and appeared to be clearly showing a pattern of symptom fabrication and exaggeration.  He contradicted previous evaluations in regards to his pre-military history.  Overall, it was clear that many of his current problems, particularly those in regards to socialization and occupational functioning, predated military service and were the results of a non-service-related personality disorder.  His alcohol and marijuana use also predated service and he appeared to have established a pattern of substance abuse prior to the military.  As noted at the June 2008 evaluation, the majority of the Veteran's problematic behaviors were attributable to a characterological disorder, but he also reported some symptoms consistent with PTSD, e.g., hypervigilance, hyper-alertness, autonomic arousal, and intrusive recollections.  Given that he had a combat infantry badge and described combat stressors in detail, he met criterion-A for a diagnosis of PTSD, it appeared as likely as not that some of his current psychiatric symptomatology was related to PTSD. However, this disturbance appeared to be mild at most.  Rather, current patterns of behavior were generally consistent with those established prior to service.  In addition, his symptomatology was clearly exacerbated by his history of drug and alcohol dependence.  However, as reported, the likelihood that he was reporting symptoms solely for secondary gain had to be acknowledged and considered.  The Veteran was typically not compliant with appointments and medications and showed erratic reliability in almost all areas.  He remained employable, and was competent to manage his finances in his own best interests.  

On VA psychiatric examination on March 19, 2009, the Veteran's claim file and electronic medical records were reviewed.  The Veteran's past family and clinical history were reported.  The Veteran was no longer seeking or receiving VA psychiatric treatment.  He reported that he had begun drinking again but was not using cocaine or marijuana.  He had been dating his girlfriend, who accompanied him to the examination, for the last 3 months.  He reported remaining in contact with his mother, stepfather, and brother.  He related keeping an emotional distance between himself and others, and not working well with others.  He stated that he had increased problems managing his mood and preferred to remain alone other than spending time with his girlfriend, watching TV and playing video games.  

On mental status examination the Veteran's grooming and hygiene were good.  He was articulate and his speech was normal in all respects.  His conversation was relevant and coherent.  There were no psychotic symptoms.  As to his mood, he was on edge.  He reported that his sleep pattern was poor.  He denied suicidal and homicidal thoughts.  He had not made any suicide attempts but did acknowledge a history of suicidal gestures.  However, he was not considered to be an imminent danger to himself or others.  He was alert and oriented.  His verbal intelligence was estimated to be above average.  His memory was grossly intact.  His judgment and insight were fair.  

The diagnoses were PTSD; alcohol dependence; cocaine dependence, in remission; and marijuana dependence, in remission; as well as a personality disorder, NOS.  With respect to PTSD his GAF score was 60 and his total GAF score was 50.  It was noted that he endorsed symptoms consistent with a diagnosis of PTSD, including increased anger dyscontrol, intrusive recall, nightmares, flashback, sleep disturbance, and avoidance.  Based upon the Veteran's report of symptom distress, the examiner classified the symptomatology as being in the moderate range.  Given his pre-military history of anger dyscontrol and impulsive behavior, and his ongoing alcohol problem, the examiner reported that it was not possible to state with any certainty that the Veteran was unemployable due to symptoms of PTSD alone.  He was competent to manage his funds.  

At the February 2012 DRO hearing the Veteran testified that he had recurring nightmares, things like social anxiety, and could not tolerate crowded places and such circumstances caused extreme anxiety and panic attacks.  Loud or sudden noises, and sometimes certain smells, triggered nightmares and flashbacks, with the nightmares being more common than flashbacks.  He tried to stay by himself as much as possible.  He had nightmares several times a week.  He had daily recurring thoughts of combat.  These impaired the quality of his sleep.  He was hypervigilant.  His relationships with people had suffered and he was unable to keep a job, a girlfriend, or even a friend.  He only had two friends.  

The Veteran further testified that while he had been given a diagnosis of depression, he had more agitation than depression.  He had a lack of energy and lack of motivation.  He had lost interest in sports and attending sporting events which he had previously enjoyed.  He had problems with his anger and being irritable.  He had been so depressed that he had needed psychiatric hospitalization because he had felt suicidal.  He testified that he had had several jobs after service and had become a CNA but had been unable to hold employment in that field because of confrontations with coworkers and bosses, especially bosses.  He had only been able to keep such jobs for anywhere from a couple of weeks to a couple of months.  He had not tried any other work besides being a CNA.  Prior to service he had not had problems with coworkers.  While he had some difficulties as a juvenile, even having been in juvenile detention centers, when he entered military service he had not had any problems of behavioral or conduct.  He did not feel that he could now hold a full-time job because he could not handle stress, including dealing with coworkers and bosses.  He was not currently taking any medications because he had been unable to obtain medications from VA due to being homeless.  

A March 26, 2012 PTSD Disability Benefits Questionnaire (DBQ) reflects that the Veteran's claim file and electronic medical records were reviewed in detail.  The diagnoses were PTSD and a mood disorder, NOS.  The examiner reported that it was not possible to differentiate the symptoms of these two disorders; rather, the symptoms were shared.  His psychosocial and environmental problems were being homeless, estranged from his family, and chronically unemployed.  His current GAF score was 40.  The best summary of his level of occupational and social impairment as to all mental diagnoses was occupational and social impairment with deficiencies in most areas, e.g., work, school, family relations, judgment, thinking/and or mood, and all of this was due to the Veteran's PTSD.  

It was reported that the Veteran had not had any intimate relationships in the last 18 months.  He was estranged from his family and had no permanent residence.  He had not worked in the last 4 years and was not enrolled in school.  He was not currently taking any medications.  He was on probation for a misdemeanor weapons charge.  He had not used drugs in more than 2 years but occasionally used alcohol without any apparent negative impact.  

The Veteran had many symptoms of PTSD, including recurrent and distressing recollections and dreams of stressors as well as physiological reactivity to internal or external clues of trauma; markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others; and restricted affect.  He also had difficulty falling or staying asleep, irritability or outbursts of anger; difficult concentrating; and hypervigilance.  These caused clinically significant distresses or impairment in social, occupational, or other important areas of functioning.  

The Veteran had symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, e.g., forgetting names, directions or recent events; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control, e.g., unprovoked irritability with periods of violence.  However, he was capable of managing his financial affairs.  The examiner commented that the Veteran's PTSD symptoms were persistent and severe, continuing to interfere with his social and occupational functioning.  His mood disorder was secondary to PTSD and clearly related to it.  His symptoms of mood disorder predated his military service but had clearly been exacerbated by service and combat exposure.  It was opined that currently he was not capable of sustaining effective social relationships and not capable of sustaining employment for a significant period of time.  His inability to tolerate normal stressors and his emotional lability lead to recurrent conflicts with others in close relationships as well as extreme reactivity to the normal stresses of a workplace environment.  It was opined that his social and occupational impairments were caused by and a result of his service-connected PTSD.  Given his age (of 29) and the complexity of his problems, at this time it was too soon to determine if these social and occupational impairments should be considered permanent.  

At the May 2013 RO hearing the Veteran's attorney stated that the March 2012 VA examiner found that the Veteran had persistent and severe PTSD but that these symptoms predated the March 2012 VA examination.  It was pointed out that the September 2008 VA examination had found that the Veteran had sleep disturbance, hypervigilance, irritability, flashbacks, and nightmares three to four times weekly.  Also at that time he was disheveled, tense, and agitated.  He expressed suicidal ideation and he was very isolated and had poor relationships.  At the 2008 VA examination he was diagnosed with PTSD, a mood disorder, and personality disorder, but the examiner attributed a lot of the symptoms more to the personality disorder than to PTSD.  The Veteran's GAF score was 70, but possibly except for irritability and some issues of having altercations with people, all the other symptoms were symptoms of PTSD and mood disorder, and not a personality disorder.  

Thus, it was contended that at the time of the 2008 VA psychiatric rating examination the majority of the Veteran's symptoms were due to PTSD and not a personality disorder.  Also, the majority of the Veteran's GAF scores had been in the area of 55, such as in July 2008 when in a VA domicillary when his GAF scores were in the 50s, as they were in 2010 and 2011.

The Veteran's attorney argued, in sum, that some of the Veteran's symptoms which had been attributed to a nonservice-connected personality disorder were actually due to service-connected PTSD.  He had not had disciplinary problems during service.  He had been unable to maintain postservice employment due to altercations with coworkers, resulting in his having been fired from jobs.  He testified that he had not had inservice disciplinary problems until returning from combat in Afghanistan, getting into verbal and physical altercations with superiors and becoming mixed up in drugs.  This behavior had continued since service.  His symptoms had been at a pretty consistent level from 2008 to 2012, during which he had not been employed.  He had not been employed since having been awarded Social Security Administration (SSA) disability benefits in March 2008.  He did not sleep well and this put him on edge.  He had noticed that he was developing problems with his memory and difficulty concentrating and remaining focused on tasks.   

On VA psychiatric examination on June 17, 2014, the Veteran's claim file and medical records were reviewed.  He acknowledged that his father and many of his uncles had probably had problems with drugs and alcohol.  He lived alone and was not dating anyone.  He had little or no contact with the outside world.  He had refrained from drug use for about 2 years and from alcohol for about 6 to 8 months, and had only one drink when he relapsed.  He was not in any type of psychiatric treatment.  He denied ever having attempted or seriously contemplated suicide.  

It was noted that the Veteran was independent for all activities of daily living.  He was alert, oriented in all three spheres, in good contact with routine aspects of reality, and showed no signs or symptoms of psychosis.  He spoke generally in normal tones, rhythms and rates, though he was somewhat slowed and subdued at times.  

The Veteran's mood was one of severe depression secondary to his PTSD and the negative impact that this, and his history of substance dependence, had created for him.  His affect was sluggish and under-responsive.  He showed no variation in his emotional style which was withdrawn and self-protective.  His memory and intellect appeared to be intact and of above average capacity.  Insight and judgment with regard to normal every day affairs appeared to be within normal limits, although certainly historically he had shown problems with his impulse control, with using drugs and alcohol to deal with his difficulties, and with some characterological pathology.  

The diagnoses were PTSD, quite severe; (2) major depressive disorder, moderately severe to severe, secondary to PTSD; (3) impulse control disorder, NOS; (4) polysubstance dependence, currently in alleged remission, severe by history; (5) borderline personality disorder, quite severe; and (6) avoidant personality disorder, severe by history.  

The examiner noted that differentiation of symptoms between the diagnosed psychiatric disorders was difficult, since many of these conditions were mutually aggravating, but he did have a set of clear and obvious PTSD symptoms and additionally had a generalized depression about his PTSD and the difficulties that it and his drinking and drug use had caused him over the years.  The use of drugs and alcohol had also been an independent condition, but was also partly secondary to PTSD in many respects.  

The examiner further stated that the Veteran's personality disorders were basically biogenic in nature and influenced by his nurturing history.  They were not related to military service.  

As to occupational and social impairment it was opined that the Veteran's PTSD and that portion of his depression that was associated with it rendered him, at this particular time, totally and permanently disabled from any type of occupational involvement and extremely disabled socially as well as emotionally and psychologically.  

The Veteran was not currently involved in treatment but indicated that he was avoiding doing this because it caused him to feel worse and prompted him more to use drugs and alcohol to deal with his symptoms.  He spent all of his time alone at home, had little or no contact with the world in general, and indicated that while this was depressing at times, it prevented him from having acute symptomatology that caused problems for him.  He preferred not to use medications, because of the way in which they made him feel "weird."  

The examiner stated that it was the Veteran's PTSD and his depression that were causing most of the problems, though certainly his characterological difficulties in the past had created problems for him in the military and afterwards.  As to PTSD, the Veteran had trouble with bad memories of his experiences and tended to be a loner in order to avoid talking about these things or thinking about them.  He had dreams which awakened him once a week in a cold sweat.  He was intensely distressed whenever he had memories that remind him of some of the things he saw and did during service and tried to avoid this as much as possible.  At times, he was completely withdrawn and distant from the world around him and was socially isolated to the point of being almost hermit like.  His affect was extremely detached and estranged.  He had trouble falling and staying asleep and had many problems with his anger and irritability over the years, including with road rage.  He had trouble concentrating, and was constantly on guard.  He could not tolerate loud noises, or sudden approaches, or being around people.  His PTSD symptoms had caused great distress for him in social, emotional/psychological, and occupational areas.  He was competent to handle his own funds.  

The examiner opined that the Veteran's PTSD was quite severe and that his depression, associated with it, was also severe.  He had not been involved in psychiatric treatment for about three years and indicated that in a very positive way he felt much better when he was not involved with the world, not talking about his symptoms, and not interacting with others about it. 

The examiner reported that the Veteran had had problems before he entered the military, and while these may have influenced his behavior in some respects, his PTSD had interacted with them to render him totally and permanently disabled as a result of his experiences in the military.  

At the January 2015 videoconference it was contended that there had been no improvement in the Veteran's psychiatric disorder from 2008 to 2012 and that he had been treated by VA and private sources during that time for the same level of severity.  He had been awarded SSA disability benefits in 2008 and had applied for VA benefits in 2008.  During that time he had recurring nightmares, recurring intrusive nightmares, and flashbacks at least several times weekly.  His problems getting along with others led to his being unable to keep a job.  He had also had difficulty sleeping, hypervigilance, and paranoia.  He had even threatened the director of a VA domicillary which had led to him being discharged and sent to a secure psychiatric unit.  During the time from 2008 to 2012 he had been hospitalized for psychiatric purposes several times, during which he had suicidal and homicidal thoughts and had been on medications.  He had also engaged in substance abuse, which only made his problems worse.  The Veteran testified that his level of psychiatric symptomatology had been consistently bad from 2008 to 2012.  

In a May 17, 2016 addendum, the examiner that conducted the June 17, 2014 examination reported that he disagreed with a prior diagnosis of bipolar disorder because it was an incorrect diagnosis.  The Veteran's polysubstance dependence appeared to have pre-existed military service, but was aggravated significantly by his service and PTSD.  His impulse control disorder existed before service and was aggravated by service.  His personality disorders were biogenetic in nature, pre-existed service and were not aggravated by it.  Rather, if anything, they aggravated his PTSD and robbed him of normal ways of coping.  Any increases in his personality disorder were normal progressions of the disorder.

In an additional November 28, 2017, addendum, the examiner that conducted the June 17, 2014 examination reported that the Veteran's impulse control disorders and personality disorders were not service-connected disorders contributory to his individual unemployability (which was based solely on his PTSD, secondary depression and some drug use).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's multiple service-connected psychiatric disorders and finds nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

The U.S. Court of Appeals for the Federal Circuit explained that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116, 117 (Fed. Cir. 2013).  Nevertheless, the regulations require an evaluation based on the effects of symptoms, not a mere search for a set of particular symptoms, i.e., a psychiatric disability evaluation is based on the effects of symptoms rather than the mere presence of symptoms.  In other words, the number and types of symptoms that a claimant has are not controlling.  If the effects on work, school, family relations, judgment, thinking, or mood are equal to those necessary for a particular disability rating, then that rating would be properly assigned.  Mauerhan, 16 Vet. App. at 443.

Initially, the Board notes that the Veteran is now service-connected for multiple psychiatric disorders, and also has at least one, if not more, nonservice-connected personality disorder.  After a review of the evidence as a whole, there is no sound basis for attempting to distinguish any of the Veteran's psychiatric symptomatology on the basis of whether it stems from any service-connected acquired psychiatric disorder from any form of a nonservice-connected personality disorder, to include attempting to distinguish social and occupational impairment due to these separate categories of psychiatric disability.  In other words, for rating purposes, the Board will consider all of the Veteran's psychiatric symptomatology to be due to service-connected psychiatric disorders and consider all of the Veteran's social and occupational impairment from any form of psychiatric disability, including any form of personality disorder, to be due to service-connected psychiatric disabilities.  

The Veteran had, at one time, made a homicidal threat and this led to his VA hospitalization in June 2008, following which he was assigned a temporary total rating based on VA hospitalization, under 38 C.F.R. § 4.29, which remained in effect until a 70 percent schedular rating and TDIU rating went into effect.  

The Board notes that the Veteran has asserted that there was some bias on the part of the 2008 VA psychiatric examiner.  However, at best, the Veteran's allegations in this regard are vague in nature, merely indicating that this particular examiner simply did not like the Veteran for some unexplained reason.  From reading the report of that examiner it is clear that the examiner merely pointed out inconsistencies in the family and clinical histories which the Veteran related at that time, compared to evidence on file.  This is particularly significant in light of the fact that the results of very extensive psychological tests administered to the Veteran at that time indicated that he was exaggerating the level of psychiatric impairment, thereby casting doubt on his credibility in the VA examiner's opinion.  

The Veteran has, at times, had some suicidal ideation but he has never had any plans to actually commit suicide, much less ever made any genuine suicide attempts, rather only suicidal gestures.  Significantly, this is encompassed in the 70 percent rating which is assigned.  The evidence is otherwise convincing that he is not in a persistent danger of harming himself or others at any time.  

Similarly, there is recent evidence that the Veteran's maintenance of personal hygiene has diminished but he has not otherwise been intermittently unable to perform activities of daily living.  While he has reported that he needed the help of his mother to handle his financial affairs, no VA examiner has even suggested that he was not competent to do so.  

Also, while he has complained of impairment of his memory and ability to concentrate, he has been fully oriented.  Further, he did not have, nor is it contended that he had, memory loss for names of close relatives, his own occupation, or his own name.  Rather, the evidence clearly shows that he was not consistently disoriented as to time or place.  And there continues to be no gross impairment in thought processes or communication.  Also, he has not engaged in grossly inappropriate behavior, although he had been, at times, assaultive.  

Similarly, the Board is not convinced that his reports of sometimes, apparently when alone at home, of hypervigilant behavior which is characteristic of PTSD, is actually a form of an obsessive ritual.  

At no time has the Veteran's service-connected psychiatric disorders been manifested by persistent delusions or hallucinations.  There have been no statements or testimony by the Veteran or by anyone else that he has actually experience any genuine auditory or visual hallucinations.  In this connection, if he had true hallucinations or persistent delusions it would be expected that he would have been prescribed anti-psychotic medication at some time in the past, but such is not the case.  

Of the criteria for a 100 percent disability rating, which encompasses total occupational and social impairment, only a few even begin to approximate the impairment required for this maximum disability rating.  For example, as to any suggestion of an intermittent inability to perform activities of daily living, this was limited to his diminishing maintenance of personal hygiene.  Furthermore, the evidence shows that from August 1, 2008 until June 16, 2014, the Veteran was isolated but he was not completely isolated from others.  While at times the Veteran has lived a lonely existence, he has also at times been able to establish relations with others, e.g., having a girlfriend and associating with a few friends.  Moreover, during the relevant time frame he was able to maintain contact with family members.  

There is evidence that the Veteran was extremely reactive to recollections of stressors.  However, it is still not demonstrated to occur with such frequency as to cause any significant impairment as to his memory or as to orientation as to time and place, or any other criteria for a 100 percent disability rating.  On the whole, his cognitive abilities have remained unimpaired and the evidence does not show that he has had impaired judgment; circumstantial, circumlocutory or stereotyped speech; and speech being intermittently illogical, obscure, or irrelevant; he has never had any significant much less gross impairment in thought processes or communication.  

Further, the evidence otherwise does not demonstrate that he has other unlisted symptoms much less those which are of such severity as to be similar to those listed for a 100 percent schedular rating at any time during the appeal period.

Accordingly, even with the consideration of the favorable resolution of doubt, the Board finds that from August 1, 2008 to June 16, 2014, the Veteran's service-connected psychiatric disorders did not more closely approximate a level of disability which warranted a disability evaluation in excess of 70 percent.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 70 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

As the preponderance of the evidence was against entitlement to a 100 percent schedular rating from August 1, 2008 to June 16, 2014, for service-connected psychiatric disabilities, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

An Effective Date Prior to August 1, 2008, for a TDIU rating

Generally, the effective date of an increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a); see also 38 C.F.R. § 3.400(o)(1) (providing that the effective date will be the date of receipt of claim, or the date entitlement arose, whichever is later); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Also, an earlier effective date may be assigned if there was an increase in disability during the one-year period prior to filing of a claim.  Gaston, 605 F.3d at 984; 38 U.S.C. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2).   

The applicable law is clear that the effective date of an increased rating shall be the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date[;] otherwise, [the effective date shall be the] date of receipt of claim."  See 38 C.F.R. § 3.400(o)(2).  Moreover, a claim for an increased rating encompasses a claim for TDIU.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, where evidence of TDIU entitlement arose more than a year before the date of receipt of a formal or informal claim for unemployability benefits, the effective date of such benefits may not precede the date of the formal or informal claim.  See 38 U.S.C.A. § 5110(b)(2); see also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  

"A claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1367 (Fed.Cir. 2009)).  Where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and provides cogent evidence of unemployability, the criteria for filing an informal TDIU claim under 38 C.F.R. § 3.155(a) are satisfied and VA must consider whether such veteran is entitled to such a total rating.  Rice, Id.  

A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather either as part of the initial adjudication of a service connection claim or as part of a claim for increased compensation.  "The distinction between the two is important for purposes of assigning an effective date for an award of compensation.  Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  For example, generally for an original claim, the effective date can be no earlier than the date of claim.  38 U.S.C. § 5110(a) ("[T]he effective date of an award based on an original claim . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."); see 38 C.F.R. § 3.400(b)(2)(i) [].  An effective date for an increased rating claim may date back as much as one year before the date of the claim for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); see 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997) (stating that § 3.400(o)(2) applies to claim where increase in disability precedes claim, providing that that claim is received within one year after increase, otherwise general rule in § 3.400(o)(1) applies)."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed.Cir. 2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001); Bernklau v. Principi, 291 F.3d 795, 799 (Fed.Cir. 2002); and Norris v. West, 12 Vet. App. 413, 420-21 (1999)).   

A TDIU may be assigned where, without regard to advancing age, the schedular rating is less than total, and the veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The impact of nonservice-connected disabilities and the effect of advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.16(a).  

Reasonable doubt is to be favorably resolved and is a substantial doubt, i.e., within the range of probability as distinguished from pure speculation or remote possibility, and exists when there is an approximate balance of positive and negative evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against any claim, it necessarily means that there is no approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

The Veteran has been service-connected for psychiatric disability which has been rated as no less than 70 percent disabling since June 12, 2008 (date of VA hospital admission).  This has been his only service-connected disorder.  

The Veteran was hospitalized at a private medical facility for polysubstance dependence from April 3, 2008, to May 6, 2008 when he was transferred to the Gaiser Addiction Center for a higher level of care, and where he remained in treatment for polysubstance dependence until discharged on June 12, 2008.  

The Veteran was then admitted to a VA hospital on June 12, 2008 for polysubstance dependence, depressive disorder, and PTSD, until transferred on July 12, 2008 to another VA hospital for further psychiatric inpatient care until July 28, 2008.  

Here, the Veteran was assigned a temporary total rating under 38 C.F.R. § 4.29 based on VA hospital admission on June 12, 2008, which remained in effect until the first day of the month after VA hospital discharge on July 28, 2008, i.e., until August 1, 2008.  

The Veteran's formal claim for service connection for PTSD was received on July 10, 2008.  

Since August 1, 2008, the Veteran's service-connected psychiatric disability has been rated as no less than 70 percent, which meets the schedular criteria for a TDIU rating. 

Under 38 C.F.R. § 4.16(a) a TDIU rating may be assigned where the schedular rating is less than total, if unable to secure or follow a substantially gainful occupation due to service-connected disability.  In other words, a TDIU rating generally may not be assigned when there is a 100 percent evaluation under VA's Rating Schedule.  

The Veteran was in receipt of a total schedular rating of 100 percent under 38 C.F.R. § 4.29 which provides that "[a] total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a [VA] or an approved hospital for a period in excess of 21 days..."  By stating "without regard to other provisions of the rating schedule," 38 C.F.R. § 4.29 acknowledges that it is a provision in the rating schedule.  As such, a 100 percent temporary total rating under 38 C.F.R. § 4.29 is a total rating under the schedule, and so a TDIU rating may not be concurrently assigned.  Likewise, a TDIU rating may not be assigned since a 100 percent schedular rating was assigned based upon the severity of the service-connected psychiatric disability, i.e., since June 17, 2014.  

Thus, in sum, the Veteran had a 100 percent rating, initially under 38 C.F.R. § 4.29 since June 12, 2008, which is prior to receipt of his claim for service connection for PTSD on July 10, 2008; and he had a 100 percent schedular rating since June 17, 2014 based upon the severity of the service-connected psychiatric disability.  During the interim, from August 1, 2008 to June 16, 2014 he had a 70 percent schedular rating for service-connected psychiatric disability until a 100 percent schedular rating for service-connected psychiatric disability became effective on June 17, 2014, and during that same time frame he was assigned a TDIU rating.  Moreover, prior to June 12, 2008 (date of VA hospital admission), service connection was not in effect for his service-connected psychiatric disability which was and remains his only service-connected disorder.  A TDIU rating may not be assigned when service connection was not in effect for any disability.  

Accordingly, an effective date prior to August 1, 2008, for a TDIU rating may not be assigned as a matter of law.  


ORDER

Entitlement to a nonservice-connected pension prior to April 1, 2009 is denied.  

Entitlement to a disability rating in excess of 70 percent from August 1, 2008, to June 16, 2014 for PTSD; mood disorder, NOS; major depressive disorder; an impulse disorder; and polysubstance abuse, is denied.   

Entitlement to an effective date prior to August 1, 2008, for a TDIU rating is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


